
	

114 SCON 16 : Stating the policy of the United States regarding the release of United States citizens in Iran.
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		S. CON. RES. 16
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2015
			 Referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Stating the policy of the United States regarding the release of United States citizens in Iran.
	
	
		1.Statement of policy on release of United States citizens in Iran
 (a)FindingsCongress makes the following findings: (1)Saeed Abedini of Idaho is a Christian pastor unjustly detained in Iran since 2012 and sentenced to eight years in prison on charges related to his religious beliefs.
 (2)Amir Hekmati of Michigan is a former United States Marine unjustly detained in 2011 while visiting his Iranian relatives and sentenced to 10 years in prison for espionage.
 (3)Jason Rezaian of California is a Washington Post journalist credentialed by the Government of Iran. He was unjustly detained in 2014 and has been held without a trial.
 (4)Robert Levinson of Florida is a former Federal Bureau of Investigations (FBI) official who disappeared in 2007 in Iran. He is the longest held United States citizen in United States history.
 (b)Statement of policyIt is the policy of the United States that— (1)the Government of the Islamic Republic of Iran should immediately release Saeed Abedini, Amir Hekmati, and Jason Rezaian, and cooperate with the United States Government to locate and return Robert Levinson; and
 (2)the United States Government should undertake every effort using every diplomatic tool at its disposal to secure their immediate release.
				
	Passed the Senate May 11, 2015.Julie E. AdamsSecretary
